Citation Nr: 9907663	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to November 12, 1996 
for restoration of VA disability compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to April 
1984.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from a March 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  That rating 
decision reinstated a 10 percent evaluation for postoperative 
residuals of papillary carcinoma of the thyroid, effective 
from November 12, 1996.  A 10 percent evaluation was assigned 
for scars from a neck dissection, also effective from 
November 12, 1996.

A hearing was held before an RO hearing officer in November 
1997.  The Board remanded the case in October 1998 in order 
to schedule a travel board hearing.  A video conference 
hearing before the undersigned Board Member was held in 
January 1999.  Transcripts of the hearings are of record. 


FINDINGS OF FACT


1.  An October 1984 rating decision assigned a 10 percent 
evaluation, effective from January 1, 1985, for the veteran's 
only service-connected disability, classified as status post 
papillary carcinoma of the thyroid with total thyroidectomy 
and modified right radical neck dissection.

2.  A letter from the veteran, received December 21, 1984, 
satisfactorily communicated that she wished to receive 
military retired pay in lieu of VA disability compensation.

3.  The RO discontinued the payment of monetary benefits for 
the veteran's service-connected disability, effective January 
1, 1985.

4.  The RO, by letter dated January 23, 1985, notified the 
veteran that a 10 percent rating for postoperative carcinoma 
of the thyroid had been confirmed and continued.  

5.  The veteran did not file an appeal within the one-year 
prescribed period following receipt of the RO's January 23, 
1985 notification, and the October 1984 rating decision 
became final.

6.  A reopened claim seeking restoration of VA disability 
compensation benefits was received on November 12, 1996.  

7.  A 10 percent rating for postoperative residuals of 
thyroid cancer was granted, effective November 12, 1996.


CONCLUSION OF LAW

An effective date prior to November 12, 1996 for restoration 
of VA disability compensation benefits is not warranted.  38 
U.S.C. A. §§ 5107, 5305, 5306 (West 1991); 38 C.F.R. §§ 3.31, 
3.106, 3.400, 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A service department physical evaluation board, which 
convened in January 1984, determined that the veteran was 
unfit for retention in service because of postoperative 
papillary carcinoma of the thyroid.  She was placed on the 
Temporary Disability Retired List (TDRL).  

Service connection was granted for status post papillary 
carcinoma of the thyroid with total thyroidectomy and 
modified right radical neck dissection, effective April 3, 
1984, the day following the veteran's separation from 
service.  The appellant had no other service-connected 
disabilities at that time.  An October 18, 1984 rating 
decision lists the following evaluations for her service-
connected disability:  100 percent from April 3, 1984; 30 
percent from November 1, 1984; 10 percent from January 1, 
1985.

A letter from the veteran addressed to the RO was received on 
December 21, 1984.  The veteran stated, in pertinent part, 
the following:  "I would like you to terminate me from your 
rolls after my pending Dependent Spouse claim has been 
resolved.  Please act on this immediately since my TDRL thru 
the army cannot become active on the rolls until you take 
care of this matter."  The letter goes on to discuss dollar 
amounts of disability payments the veteran was then receiving 
from the army and from VA.  Later in her letter, she pointed 
out that a "copy of this transaction will be forwarded to 
Congressman Schau's office in Sunnyvale if no action is taken 
by the middle of Jan 85."

A letter from the RO, dated January 23, 1985 advised the 
appellant that the medical evidence did not warrant any 
change in a previous determination that carcinoma of the 
thyroid did not warrant more than a 10 percent evaluation.  
The RO's letter included a notice of procedural and appellate 
rights.

A worksheet relating to a notice of election to receive 
benefits as between VA compensation and military retired pay, 
prepared by the RO in late January 1985, indicates that VA 
compensation benefits had been terminated, effective January 
1, 1985.  The RO determined that the veteran had elected to 
waive compensation in favor of retired pay, pointing out that 
its determination was based on the veteran's letter of 
December 1984.  Dated February 28, 1985 was USAFAC Form 20-
160, directed to the RO from Retired Pay Operations , U.S. 
Army Finance and Accounting Center which reflected the 
amounts of gross retired pay entitlement, the rates of VA 
benefits paid, the adjustment in retired pay still owed.  In 
pertinent part, it was noted that for the months of January 
and February 1985 no VA benefits were shown as having been 
paid.  

A VA compensation and pension award worksheet, dated in April 
1985, indicates that an adjustment had been made to the 
appellant's award to reflect the addition of a dependent 
during the period of a temporary 100 percent disability 
evaluation which had earlier been in effect.

Received from the appellant in April 1985 was a statement 
seeking certain claimed retroactive benefits provided for a 
dependent.  She accompanied her statement with a copy of 
USAFAC Form 20-160 from the service department, mentioned 
above.. 

A statement from the veteran, deemed by the RO as a reopened 
claim to receive monetary compensation for postoperative 
thyroid condition, was received on November 12, 1996.  The 
appellant stated that she was now in receipt of a 0 percent 
disability rating and wished to apply for an increase.

A letter to the veteran from an army physical evaluation 
board, dated in November 1986, was added to the record in 
November 1996.  It informs the veteran of the board's 
determination that, effective 27 October 1986, her thyroid 
condition was neither unfitting nor ratable, and that no 
unfitting residuals of cancer surgery or therapy could be 
determined.  She was also told that, if she were separated 
from service, VA should be responsible for caring for all 
service-connected disabilities and that it was recommended 
that she contact the VARO for a more detailed explanation of 
their services.  

In a letter dated in December 1996 the veteran was advised by 
the RO that she may re-elect VA compensation in lieu of 
retired pay.  

Added to the record subsequent to the veteran's statement 
reopening her claim for increase were records from private 
and VA medical sources describing the status of her thyroid 
condition.  Based on the medical evidence, the RO entered a 
rating decision in March 1997 effecting a resumption of the 
appellant's 10 percent evaluation for papillary carcinoma of 
the thyroid with total thyroidectomy and modified radical 
neck dissection, effective from November 12, 1996.  The RO 
also identified an inferred claim for service connection for 
scars from a neck dissection, a condition for which a 10 
percent evaluation was awarded, separate from the 10 percent 
rating already in effect for the postoperative thyroid 
disorder. That rating was made effective from November 12, 
1996.

A notice of disagreement, prepared by the veteran's 
representative, was received in June 1997.  The essence of 
the contentions follows.  The appellant's VA disability 
compensation should be restored and back payment made to 
January 1, 1985.  A letter from the appellant, received on 
December 21, 1984, was inadvertently construed by the RO as a 
renouncement of compensation benefits.  An October 18, 1984 
rating decision reduced the appellant's award of compensation 
benefits from 100 percent to 10 percent; the appellant was 
first notified of the reduction of disability compensation 
benefits by an award letter dated January 23, 1985; 
therefore, the appellant was unaware of the October 18, 1984 
rating action when she submitted her December 1984 letter of 
renouncement.  The January 23, 1985 award letter should have 
informed the appellant of the consequences of her December 
1984 letter of renouncement.  In all, the RO failed to afford 
the veteran due process or to perform its duty to assist.

A hearing was held before an RO hearing officer in November 
1997.  In testimony, the appellant stated that the RO 
misconstrued her December 1984 letter as a renouncement of VA 
compensation benefits, when, in fact, the letter was intended 
only to relinquish her right to receive VA medical benefits.  
She pointed out that she then believed that she was not 
entitled to receive monetary compensation from VA.  She 
emphasized that she would never have written the December 
1984 letter, if she had been aware that she was entitled to 
receive 10 percent disability compensation from VA for her 
service-connected thyroid condition.  She stated that she was 
not advised by the service department or by VA that she could 
reapply to receive VA compensation after she was removed from 
the TDRL. 

A video conference hearing was held in January 1999 before 
the undersigned Member of the Board, sitting in Washington, 
D.C., with the appellant appearing at the RO.  In testimony, 
the veteran reiterated her earlier assertion regarding the 
significance of her December 1984 letter renouncing VA 
benefits.  She stated that she then believed she was only 
giving up her right to receive VA medical care.  She related 
that she did not think, at that time, that she was entitled 
to receive monetary benefits from VA.  However, in response 
to questioning, the veteran conceded that while she didn't 
understand the rules, it was her intent in December 1984 to 
tell VA to stop sending the VA check, so that she could 
receive a larger check from the military.  

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Any person entitled to pension, compensation, or dependency 
and indemnity compensation under any of the laws administered 
by the Department of Veterans Affairs may renounce his or her 
right to that benefit but may not renounce less than all of 
the component items which together comprise the total amount 
of the benefit to which the person is entitled nor any fixed 
monetary amounts less than the full amount of entitlement.  
The renouncement will be in writing over the person's 
signature.  Upon receipt of such renouncement in the 
Department of Veterans Affairs, payment of such benefits and 
the right thereto will be terminated, and such person will be 
denied any and all rights thereto from such filing.  38 
U.S.C.A. § 5306(a) (West 1991); 38 C.F.R. § 3.106(a) (1998).

The renouncement will not preclude the person from filing a 
new application for pension, compensation, or dependency and 
indemnity compensation at any future date.  Such new 
application will be treated as an original application, and 
no payments will be made thereon for any period before the 
date such new application is received in the Department of 
Veterans Affairs.  38 U.S.C. A. § 5306(b) (West 1991); 38 
C.F.R. § 3.106(b) (1998).

Regardless of VA regulations concerning effective dates of 
awards, and as herein pertinent, payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  However, beneficiaries will be 
deemed to be in receipt of monetary benefits during the 
period between the effective date of the award and the date 
payment commences for the purpose of all laws administered by 
the Department of Veterans Affairs except that nothing in 
this section will be construed as preventing the receipt of 
retired or retirement pay prior to the effective date of 
waiver of such pay in accordance with 38 U.S.C.A. § 5305.  38 
C.F.R. § 3.31(a) (1998).

If a veteran reelects VA disability compensation benefits, 
having previously elected to receive disability retired pay, 
he or she is entitled to VA benefits effective the date of 
reelection.  Payment may not be made prior to that date.  38 
C.F.R. § 3.401(e) (1998).  The effective date for an award of 
benefits, if payable, would be the date of receipt of the new 
claim following the renouncement of benefits.  38 C.F.R. 
§ 3.400(r) and (s) (1998).  

In essence, the appellant and her representative assert that 
VA disability compensation benefits should be restored and 
paid, for the period from January 1, 1985 to November 11, 
1996, for a service-connected condition evaluated 10 percent 
disabling during that time frame.  They maintain that a 
letter she sent to the RO in December 1984 was misconstrued 
as a renouncement of VA monetary compensation when, in fact, 
the letter was intended merely to renounce her entitlement to 
receive medical care from VA.  They contend that the 
appellant was laboring under a misconception that she was not 
entitled to receive monetary compensation when she submitted 
the December 1984 letter to the RO.  They argue that the RO 
denied due process and failed in its duty to assist for not 
informing the appellant, by means of a January 1985 notice of 
a rating decision, that her December 1984 letter actually 
constituted a renouncement of entitlement to VA monetary 
compensation.  

A review of the record discloses that a 10 percent rating has 
been in effect for a postoperative thyroid disorder since 
January 1, 1985; however, VA did not pay compensation 
benefits for the disorder during the period from January 1, 
1985 to November 11, 1996.  VA's decision to terminate 
payment of monetary benefits for the veteran's service-
connected condition, which has continued to be evaluated as 
10 percent disabling since January 1, 1985, was based upon 
the veteran's December 1984 letter which explicitly specified 
that she wished to be terminated from VA's rolls so that she 
could instead begin to receive monetary payments from the 
army.  Indeed, although her letter speaks of adjustments in 
monetary payments as between VA and the army, it never 
mentions that she wished to stop receiving medical benefits 
from VA.  In addition, her letter makes no mention that she 
wished to designate the army as the payor of monetary 
benefits in order to ensure that she receive medical 
treatment from the service department rather than from VA.  

In addition to the veteran's December 1984 letter which shows 
only that she wished to elect retired pay from the army in 
lieu of monetary compensation from VA, there is of record a 
worksheet, prepared by a retired pay operations component of 
the army, a copy of which the appellant provided the RO in 
April 1985 and which she presumably had the opportunity to 
read.  That document specified that VA, which had earlier 
provided monetary compensation for service-connected 
disability, had provided no monetary compensation at all for 
the period from January 1985 to February 1985.  The 
information provided by the army pay operations worksheet, 
coupled with the fact that the appellant had not been sent 
any checks for compensation by VA since January 1, 1985, 
would, the Board believes, reasonably placed the claimant on 
notice that VA had discontinued the payment of monetary 
benefits.  

Upon a review of the totality of the evidence, the Board is 
persuaded that the appellant, in fact, was aware that her 
December 1984 letter to the RO constituted a renouncement of 
VA monetary compensation benefits.  Arguments advanced to the 
contrary are simply not credible, in light of the 
circumstances presented in this case.  Further, the Board 
concludes that the information discussed above, which was 
available to the appellant by the early months of 1985, was 
sufficient to make her aware that the effect of the December 
1984 letter was that VA had terminated the payment of 
monetary benefits for her service-connected condition.  Under 
the circumstances of this case, the Board does not find a 
failure to afford the appellant due process or a failure in 
VA's duty to assist her in the development of the record.

In this case, the service department removed the appellant 
from the TDRL, effective October 27, 1986.  At any time 
thereafter, the appellant could have submitted an application 
to VA seeking restoration of payment of monetary 
compensation, but she did not chose to do so until November 
12, 1996.  Thereafter, entitlement to compensation benefits 
for her postoperative thyroid condition were restored, 
effective November 12, 1996, consistent with effective date 
criteria pertaining to reopened claims seeking monetary 
compensation after an earlier renouncement of that benefit.  
In reaching its determination to deny an effective date prior 
to November 12, 1996 for restoration of VA disability 
compensation benefits, the Board has been mindful of the 
doctrine of the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to an effective date prior to November 12, 1996 
for restoration of VA disability compensation benefits is 
denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

- 10 -


- 1 -


